Citation Nr: 1828750	
Decision Date: 05/18/18    Archive Date: 05/23/18

DOCKET NO.  12-35 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan,
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for low back disability.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for heart disease.

4.  Entitlement to an initial rating higher than 20 percent for a cervical spine disability.

5.  Entitlement to an initial rating higher than 10 percent for right carpal tunnel syndrome.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States

ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from February 1972 to January 1976, from May 2004 to September 2005, and from April 2008 to June 2009. 

These matters come before the Board of Veterans' Appeals (Board) from July and December 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  In this regard, although final May and August 2007 rating decisions denied service connection for a low back disability and sleep apnea, VA subsequently received official relevant service department records that were not associated with the claims file at the time of those decisions.  Thus, the Board will reconsider the claims.  38 C.F.R. § 3.156(c).

The issue of entitlement service connection for a back disability is addressed below.  The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's current low back disability, which includes arthritis, had its initial onset during his second period of active service with a continuity of symptoms thereafter.



CONCLUSION OF LAW

The criteria for entitlement to service connection for a back disability are met.  38 U.S.C. §§ 1110, 1111, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established on a direct basis for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In general, service connection requires (1) evidence of a current disability; (2) medical evidence, or in certain circumstances lay evidence, of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Additionally, arthritis, including degenerative joint and disc disease, is classified as a "chronic disease" under 38 C.F.R. § 3.309(a).  Presumptive service connection for "chronic diseases" must be considered on three bases: chronicity during service, continuity of symptomatology since service, and manifestations within one year of the appellant's separation from service.  38 C.F.R. § 3.303  (b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).

A veteran will be considered to have been in sound condition when examined and accepted for service, except as to disorders noted on entrance into service, or when clear and unmistakable (obvious or manifest) evidence demonstrates that the disability existed prior to service and was not aggravated by service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C. §§ 1111, 1137; 38 C.F.R. § 3.304(b).  

On February 1972 enlistment examination, the examiner marked normal for the condition of his spine and the Veteran denied any history of recurrent back pain.  He sought treatment in October 1973 for low back pain.  He stated that he fell on his back about two months earlier, and that for the last three or four days he had experienced low back pain, particularly when bending over.  A clinician found evidence of pain with flexion at 30 degrees and assessed low back strain.  On follow-up about three weeks later, the Veteran reported that his back hurt with sit-ups.  In treatment in January 1974, he reported a two-day history of low back pain.  X-rays the spine were within normal limits, and the clinician's impression was muscle strain.  Clinical evaluation of the Veteran's spine at the time of his November 1975 separation examination was normal.

The Veteran endorsed back pain in December 1993 and October 2003, between his first and second periods of active duty.

He underwent a pre-deployment health assessment in May 2004, at the beginning of his second period of active service.  He reported that his health was very good, that he was not on a profile or light duty, and that he did not have any health concerns. A clinician examined the Veteran, and noted mild athlete's foot but no other disorders.  The examiner found that no referral was needed, and that he was deployable.  In August 2004 he was deployed to Afghanistan.  In treatment in October 2004, he reported engaging in heavy lifting for the last several days, and experiencing low back pain for the last two days.  The treating physician's assessment was low back strain.  In a July 2005 post-deployment assessment, the Veteran endorsed low back pain during his deployment.  In an August 2005 report of assessment, he reported that he had been treated for low back pain during the active duty period, and continued use of medication to address the pain.

In treatment of the Veteran at a service department facility in October 2005, shortly after his second period of active service, he reported pain in the left side of his back. In VA treatment in January 2006 he reported occasional back pain, and a clinician prescribed pain medication.  Lumbar spine x-rays showed mild spondylosis and evidence consistent with muscle spasm. 

On VA medical examination in February 2007, the Veteran reported an onset of low back pain in 1990, after lifting a heavy object.  He stated that he did not seek medical treatment at that time. He reported that later, during service in Afghanistan, he lifted and moved many heavy objects and experienced low back pain, which was addressed with medications and profiles.  He reported that presently he had episodes of moderate back pain that lasted three to seven days and occurred weekly to monthly.  The examiner found tenderness of the thoracolumbar paraspinal muscles, and painful and limited motion of the thoracolumbar spine, and diagnosed and diagnosed a L4-5 bulging disc with degenerative joint disease.  The examiner noted that the Veteran admitted that he began to have low back pain before his 2004 to 2005 service period.  The examiner expressed the opinion that it was less likely than not that the Veteran's current back disorder was related to that service period, and more likely than not that it was related to the natural aging process.  The examiner did not address relevant records of back treatment during service.

The claims file does not contain any report of examination of the Veteran in or around April 2008, when he entered his third period of active service.  During that period, he was seen in August 2008 for low back pain with onset after riding in a truck.  In September 2008 he had follow-up for low back pain.  Treatment records from September 2008 to June 2009 list lumbago among his current problems.  In March 2009 he sought treatment for low back pain with onset with lifting two days earlier.  He reported that the pain radiated into both legs, increased with sitting and any movement, and had not been relieved by medication, heat, and ice.  He related a history of similar symptoms following heavy activity.  The treating clinician found that he had an acute exacerbation of chronic back pain.  In April 2009, a clinician noted low back muscle spasm.  X-rays taken in May 2009 suggested degenerative changes in the discs at L4-L5 and L5-S1.  In June 2009 the lumbosacral paravertebral muscles were tender to palpation.  Lumbar spine MRI performed at a private facility in June 2009 showed disc dehydration and disc bulges, assessed as degenerative disc disease.
During VA treatment in August 2009, the Veteran reported during his back pain worsened service in 2008, after an incident in which his truck hit a hole in the road.  He related that presently he had low back pain.  In September 2009 he indicated that having chronic low back pain with onset during his active service in 2008 and 2009.  On screening at a service department clinic in March 2010, a list of his problems included lumbago.  In March 2010 he was placed on a permanent limited duty profile for Reserve or National Guard service purposes due to multiple conditions including low back pain.  In VA treatment in September 2010, the Veteran reported cramps in his lower back.  In October 2010 he began physical therapy to address pain in his low back and neck.  

On VA examination in September 2011, the Veteran reported low back pain with onset during his 2008 and 2009 period of active service. He attributed the pain to frequent lifting of heavy equipment during that period.  The examiner noted results of a June 2009 MRI and a June 2011 bone survey, and diagnosed lumbar muscle spasm and lumbar degenerative disc disease.  The examiner expressed the opinion that it is less likely than not that the current low back disorders were caused by injury or other events in service.  The examiner based that opinion in part on a reported lumbar spine CT scan that was performed at a private facility before the 2004 to 2005 service period and that showed discogenic disease.  Moreover, the examiner did not address relevant notations of back treatment during service.  Notably, the claims file does not contain the report of any private CT or other imaging of the Veteran's lumbar spine before May 2004, or in fact earlier than January 2006.

Here, between the Veteran's first and second periods of active service, on a couple of occasions he reported recurrent or occasional back pain.  However, when he was examined in May 2004, at the time of his entrance into his second period of service, no low back disorder was noted.  Thus, it is presumed that his low back was in sound condition at that time, and the onerous evidentiary burden to rebut that presumption is not met.  In this regard, while a back strain was noted during his first service period, he was clinically sound at separation in 1975, and the 1993 and 2003 records note reports of pain but no clinical diagnosis.  Finally, the 2007 and 2011 VA examiner rely on a private imaging report from before 2004 that is not of record in determining a back disability pre-existed his second period of service.  Thus, there is no clear and unmistakable to rebut the presumption of soundness, and this claim is one for direct service connection.  (In any event, even if the Board to find that there was clear and unmistakable evidence of a pre-existing back disorder, it is unable to conclude there is clear and unmistakable evidence that the disability was not aggravated during service, which would also result in treating this claim as one for direct service connection).

During the Veteran's second period of service he was treated for low back pain, assessed as strain.  Shortly before separation from service he reported ongoing treatment of that pain with medication.  The low back strain assessed by treating clinicians, and the contemporaneous reports of ongoing pain through and after that service period, warrant a finding of incurrence during that period of low back strain and residual disability.  Moreover, from 2006 forward, the Veteran continued to report continuous low back pain, with imaging findings consistent with disc degenerative in January 2006, within one year of separation from his second period of service.  The opinions of the 2007 and 2011 VA examiners against the claim are of no probative value, as they contain insufficient rationale and do not address relevant service treatment records.  Otherwise, the evidence of record includes medical evidence which confirms an initial onset of back strain during his second period of service and a current low back disability that includes arthritis.  As the Veteran's service treatment records, post-service medical records, and lay statements establish a continuity of back symptomatology since his second period of service, service connection for a low back disability is warranted.  38 U.S.C. 
§ 5107 (b); 38 C.F.R. §§ 3.102, 3.303(b).


ORDER

Entitlement to service connection for low back disability is granted.


REMAND

Regarding sleep apnea, the October 2011 VA examiner rendered a conclusory opinion that does not address whether sleep apnea had its onset during the Veteran's first or second periods of service or was aggravated during the Veteran's third period of service, warranting an addendum opinion on remand.  The Veteran's duty status in November 2009, when he was placed on physical profile for sleep apnea, should also be ascertained, and an additional search for any outstanding service treatment records conducted.

The September 2011 VA examiner's opinion as to the etiology of the Veteran's heart disorder is inadequate, as it does not address whether the Veteran's heart disease manifest to a disabling degree within a year after service or whether his heart disease can be considered an undiagnosed illness or part of a medically unexplained chronic multisymptom illness.  Accordingly, an addendum opinion is needed.

Finally, updated examinations of the Veteran's cervical spine and right carpal tunnel syndrome disabilities are needed, as the most recent examination of these conditions was almost seven years ago in June 2011.  Updated treatment records should also be secured.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding service treatment records.

2. Verify the Veteran's duty status at the time he was placed on physical profile for sleep apnea on November 25, 2009.

3. Obtain all outstanding VA treatment records.

4. Obtain any outstanding relevant private treatment records.
5. Then obtain an addendum opinion addressing the etiology of the Veteran's heart disability.  No additional examination of the Veteran is necessary, unless the examiner determines otherwise.  Following review of the claims file, the examiner should address the following:

(a) Is the Veteran's heart disability pattern consistent with: (1) a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, (2) a diagnosable chronic multisymptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis?  Please answer this question with regard to both coronary artery disease and angina, as noted on the October 2011 VA examination report.

(b) If you determine that the Veteran's disability pattern is either a diagnosable chronic multi-symptom illness with a partially explained etiology ((a)(2) above), or a disease with a clear and specific etiology and diagnosis ((a)(3) above), then please provide an expert opinion as to whether it is related to presumed environmental exposures experienced by the Veteran during service in Southwest Asia. 

(c) Is it at least as likely as not (50 percent or greater probability) that any heart disability had its onset during the Veteran's service or is otherwise causally related to any event or circumstance of any period of active service?

(d) Is it at least as likely as not that any cardiovascular disease first manifest to a compensable degree within one year of service separation?  Please discuss the October 2009 left heart catheterization findings.

(e) Please discuss the role, if any, of the Veteran's tobacco use in his development of heart disease.  In this regard, please note the indication of a greater than 30-year smoking history at the time of the October 2009 left heart catheterization.

6. Then obtain an addendum opinion addressing the etiology of the Veteran's sleep apnea.  No additional examination of the Veteran is necessary, unless the examiner determines otherwise.  Following review of the claims file, the examiner should address the following:

(a) Is it at least as likely as not (50 percent or greater probability) that the Veteran's sleep apnea had its onset during the Veteran's first or second periods of service or is otherwise causally related to any event or circumstance of his service?

(b)(1) Is it at least as likely as not (50 percent or greater probability) that the Veteran's pre-existing sleep apnea underwent an increase in severity during his third period of service or a subsequent verified period of ACDUTRA?  Please address the Veteran's reports of breathing difficulty, coughing, wheezing, and nasal congestion during his third period of service, as well as the November 25, 2009 physical profile for sleep apnea, if during a verified period of ACDUTRA.  (2) If so, is there clear and unmistakable (obvious, undebatable) evidence that such increase was due to the natural progress of the disease?
(c) Please discuss the role, if any, of the Veteran's tobacco use in his development of sleep apnea.  In this regard, please note the indication of a greater than 30-year smoking history at the time of the October 2009 left heart catheterization.

7. Then schedule the Veteran for a VA examination to address the current severity of his right carpal tunnel syndrome.  The claims file should be made available to and reviewed by the examiner and all necessary tests should be performed. All findings should be reported in detail.

8. Then schedule the Veteran for a VA examination to determine the current severity of his cervical spine disability.  The claims file should be made available to and reviewed by the examiner and all necessary tests should be performed.  All findings should be reported in detail.

The examiner should conduct all indicated tests and studies, to include range of motion studies.  The joints involved should be tested for pain (1) on active motion, (2) on passive motion, (3) in weight-bearing, and (4) in nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

Considering the Veteran's reported history, please also provide an opinion describing functional impairment of the Veteran's cervical spine due to flare-ups, accounting for pain, incoordination, weakened movement, and excess fatigability on use, and, to the extent possible, report such impairment in terms of additional degrees of limitation of motion.  If unable to provide such an opinion without resorting to speculation, please provide a rationale for this conclusion, with specific consideration of the instructions in the VA Clinician's Guide to estimate, "per [the] veteran," what extent, if any, flare-ups affect functional impairment.  The examiner must include a discussion of any specific facts that cannot be determined if unable to opine without speculation.
A complete rationale shall be given for all opinions and conclusions expressed.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. 
§§ 5109B, 7112 (2012).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


